Citation Nr: 1327772	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  08-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was most recently remanded by the Board in May 2013 and has now been returned to the Board for further appellate action.

In February 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  In an August 2012 letter, the Veteran was notified that the VLJ who presided over his hearing is no longer employed at the Board.  He was also informed of his options for another Board hearing.  In September 2012, the Veteran indicated that he did not wish to attend another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

Unfortunately, another remand is required before the Board decides the Veteran's claim.

In the May 2013 Remand, the Board directed the RO or the Appeals Management Center (AMC) to undertake appropriate development to obtain any outstanding VA and private records pertinent to his claim.  

The Board also directed that the Veteran be afforded a new VA examination and an additional medical opinion be obtained with respect to his claim.  In determining that an additional medical opinion was needed, the Board noted that the record included a September 2008 opinion from a VA examiner who determined that the Veteran's left knee osteoarthritis was not related to his in-service left knee problems on the basis of a lack of continuity of care.  However, the Board highlighted in the Remand that this opinion was based on an inaccurate factual picture, as the private treatment records show complaints of left knee pain as early as the 1990s.  Thus, the Board directed that, following a new examination, a VA physician provide an opinion as to the etiology of the Veteran's left knee disorder, taking into account the Veteran's entire medical history and his lay statements.

The record reflects that the Veteran's VA treatment records dated up until 2013 have been obtained.  In May 2013 and June 2013, the AMC contacted the Veteran and requested that he complete and return release forms provided to him that would allow VA to obtain his private records, to include records from his former employment as a policeman and records related to his Worker's Compensation claim(s) and award(s).  According to a June 2013 report of contact, the Veteran informed AMC personnel that his private medical records had already been associated with the claims file.  He has yet to respond to the AMC's request for the signed release forms to obtain his recent private treatment records and the records from his former employer.  

The Veteran, however, has not been afforded a VA examination for his left knee disorder as directed by the May 2013 Remand.  Thus, the medical evidence still does not include a medical opinion that is based on an accurate assessment of the Veteran's medical history and his lay statements regarding the onset and progression of the claimed disorder.  The Board notes that the May 2013 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  Thus, the claim for service connection for a left knee disorder must be remanded so that the Veteran can be afforded a VA examination.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Obtain all outstanding VA records and private records identified by the Veteran has relevant to his claim, to include records of any recent treatment and any records of physical examinations from the Veteran's former employer during his years as a policeman.  Any attempts to obtain records that are ultimately unsuccessful must be documented in the claims folder/Virtual VA. 

2.  Thereafter, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee disorders present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be provided to and reviewed by the examiner.  Any indicated tests should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner must provide an opinion with respect to each left knee disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the left knee disorder is etiologically related to the Veteran's active service, to include the left knee pain noted in 1986.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian unless there is affirmative evidence to the contrary.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).   



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

